Citation Nr: 1210628	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-45 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory disability, claimed as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1961.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, denied service connection for pulmonary asbestosis.  In August 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.

In February 2011 the Veteran testified during a Board video-conference hearing before an Acting Veterans Law Judge (AVLJ); a transcript of that hearing is of record.  

During the hearing, it was requested, and the presiding AVLJ granted, a 60-day abeyance period from the date of the hearing for the submission of additional evidence.  In March 2011, the Veteran, through his representative, submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

The Veterans Law Judge who conducted the February 2011 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Thus, in a February 2012 letter, the Veteran was given the opportunity to request another Board hearing.  The Veteran responded that he did not desire another Board hearing.  

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

In this case, the Veteran asserts his entitlement to service connection for a pulmonary/respiratory disability, as he believes that this disability originated in service and is the result of exposure to asbestos while in service.

At the outset, the Board points out that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006). 

During the Veteran's Board hearing and in various written statements, the Veteran has reported that he was exposed to asbestos while serving as an airplane mechanic during service.  He has indicated that he was exposed to asbestos from disassembly, replacement and reassembly of aircraft brakes; forming and installation of asbestos heat shields; removal, manufacturing and replacement of asbestos gaskets; removal sanding and scraping of asbestos glue used on the gaskets; removal and replacement of asbestos engine exhaust gaskets and wrappings; removal and installation of asbestos insulated electrical wiring; removal , manufacture and installation of asbestos impregnated oil seals and gaskets; and, packing used around bearings, fans and other aircraft equipment. 

Immediately subsequent to service, the Veteran was employed as an apprentice tool and die maker and as an inspector in a shop atmosphere; he reported no asbestos exposure in this capacity.  He was later employed at Electric Boat as a nuclear mechanical inspector in the machine shop and reported he worked in an office atmosphere in this capacity.  He has stated that, occasionally, this required him to go aboard a ship to look at a weld; however, he had no reported asbestos exposure in this capacity.  The Veteran ended his career as a civilian employee working for the Department of Defense as a Nuclear Quality Assurance representative for the Navy where he was a supervisor of a ship building at Groton, Connecticut.  Again, he reported that he worked in an office atmosphere, although, occasionally, he did have to go to the ship to look at a weld; however, he asserted that he had no asbestos exposure in this capacity.  

Post service, a May 1985 letter from a certified physician's assistant with the Occupational Medicine Division of the Naval Hospital Groton reflects that x-rays taken in conjunction with the asbestos medical surveillance program showed that the Veteran had "small regular and irregular densities as well as pleural thickening with plaques, consistent with asbestosis exposure."  Subsequent post-service medical records are replete with reference to asbestos pleural plaques.

In a June 2006 private treatment record, the physician documented the Veteran's social history, including, in pertinent part, that the Veteran was retired and worked as a quality assurance manager at Groton Nuclear Sub Base where he had indirect asbestos exposure when he worked in the shipyard in from 1965 to 2004.  Additionally, as a young adult, the Veteran worked with a plumber for five years, handling raw asbestos and applying asbestos powder to boilers.  The physician reported that laboratory data revealed the calcified pleural plaque and the right hemidiaphragm consistent with an asbestos related pleural disease.

In a February 2011 statement, a private physician opined that there was no doubt that the Veteran has an asbestos related disease and opined that it was caused by his exposure to and working with asbestos related products while he served as an aircraft and helicopter mechanic in the Air Force from 1957 to 1961.  The physician noted that the Veteran reported that he worked with all types of World War II vintage aircraft containing asbestos products, including disassembly, repair, reassembly and installation of various parts and components containing asbestos.

The above-cited evidence indicates that the Veteran likely had in-service, and, possibility, some post-service asbestos exposure, and x-rays have revealed pulmonary findings consistent with asbestos exposure.  While the February 2011 medical opinion provides an opinion that the appears favorable to the claim, this opinion is not sufficient to decide the claim because the specific asbestos-related disease purportedly suffered by the Veteran has not been identified, and the examiner's opinion appears to be based on an incomplete history-in-service asbestos exposure, only, without consideration to any post-service asbestos exposure.

Under these circumstances, the Board finds that medical examination and opinion-based on full consideration of all pertinent evidence of record, and supported by fully-stated rationale, is needed to resolve the claim on appeal.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the claim will be considered on the basis of the evidence of record).  See 38 C.F.R. 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Prior to arranging for examination of the Veteran, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board in February 2011 (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current pulmonary/respiratory disability(ies), to include asbestosis.  The physician should specifically indicate whether the Veteran actually exhibits radiographic changes indicative of asbestos exposure (consistent with M21-1, Part VI, 7.21(a)(1), p. 7-IV-3). 

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is medically-related to service-in particular, the result of in-service asbestos exposure, as opposed to any post-service occupational asbestos exposure.  

In rendering the requested opinion, the RO should consider and discuss all pertinent evidence and assertions, to include the February 2011 private medical opinion that the Veteran has current disability caused by his exposure to and working with asbestos related products while he served as an aircraft and helicopter mechanic in the Air Force from 1957 to 1961.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for pulmonary/respiratory disability, claimed as due to in-service asbestos exposure, in light of all pertinent evidence (to particularly include all that associated with the claims file since the RO's last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


